ACCEPTED
                                                                                                     01-14-00914-CV
                                                                                          FIRST COURT OF APPEALS
                                                                                                   HOUSTON, TEXAS

TWOMEY | MAY, P.L.L.C.                                                                      th
                                                                                                 7/9/2015 4:56:13 PM
                                                                            TWOMEY | MAY, P.L.LCHRISTOPHER
                                                                                               .C.            PRINE
                                                                                                              CLERK
                          Attorneys at Law                                         2 Riverway, 15 Floor
                                                    George F. May                  Houston, Texas 77056
                                                    george@twomeymay.com     (713) 659-0000 – Telephone
                                                                             (832) 201-8485 – Telecopier

                                                                                  FILED IN
                                             July 9, 2015                  1st COURT OF APPEALS
                                                                               HOUSTON, TEXAS
                                                                           7/9/2015 4:56:13 PM
Christopher Prine                     Via E-File
                                                                           CHRISTOPHER A. PRINE
Clerk of The Court                                                                 Clerk
Court of Appeals First District of Texas
301 Fannin Street
Houston, Texas 77002-2066

RE:    Case No. 01-14-00914-CV; Jay Cohen v. Midtown Management District and Greater
       Southwest Management District and Harris Count, the Harris County Department of
       Education, The Port of Houston Authority of Harris County, The Harris County Flood
       Control District, The Harris County, The Harris County Hospital District; In the
       Court of Appeals for the First District of Texas.

Dear Mr. Prine:

Although the reporter’s record was requested by Appellant, the deposit for same paid by
Appellant, the court reporter prepared the record, and final payment was promptly made by
Appellant, the reporter’s record has not been filed with the Court of Appeals.

Attached please find: (1) Appellant’s request for the reporter’s record, (2) a copy of Appellant
counsel’s check no. 1376 for the requested deposit, (3) the court reporter’s final invoice, (4) a
copy of Appellant’s counsel’s check for the $31.00 balance due, and (5) the court reporter’s
record delivered by the court reporter to Appellant’s counsel on January 28, 20115.

Appellant’s counsel has attempted to contact the court reporter today to note that the reporter’s
record was delivered to counsel but inadvertently not filed by the court reporter with the Court of
Appeals. The reporter’s record will be filed as soon as counsel is able to reach the court reporter
to correct the oversight.

Very truly yours,

/s/ George F. May/

George F. May

Counsel for Appellant

Cc:    Edward “Nick” Nicholas, via email: nick.nicholas@lgbs.com
       Jason Bailey, via email: jbailey@pbfcm.com
 

 

 

 

 

 

 

 


        EXHIBIT 1
      REQUEST FOR
    REPORTER’S RECORD
                                        NO. 2013-16814

MIDTOWN MANAGEMENT DISTRICT,       §                  IN THE DISTRICT COURT OF
and GREATER SOUTHWEST              §
MANAGEMENT DISTRICT,               §
                                   §
      Plaintiffs,                  §
                                   §                  HARRIS COUNTY, TEXAS
and HARRIS COUNTY, THE HARRIS      §
COUNTY DEPARTMENT OF EDUCATION, §
THE PORT OF HOUSTON AUTHORITY OF §
HARRIS COUNTY, THE HARRIS COUNTY §
FLOOD CONTROL DISTRICT, THE HARRIS §                  133RD JUDICIAL DISTRICT
COUNTY HOSPITAL DISTRICT, THE CITY §
OF HOUSTON, HOUSTON INDEPENDENT §
SCHOOL DISTRICT, AND HOUSTON       §
COMMUNITY COLLEGE SYSTEM,          §
                                   §
      Intervenors                  §
                                   §
v.                                 §
                                   §
JAY COHEN,                         §
                                   §
      Defendant                    §

                         REQUEST FOR REPORTER’S RECORD

TO THE HONORABLE COURT:

       COME NOW Defendant Jay Cohen, pursuant to Rule 34.6 of the Texas Rule of

Appellate Procedure, respectfully requests that the Official Court Reporter of the District Court

prepare the transcription of all trial proceedings that were stenographically recorded together

with all Exhibits.

       Defendant will, after the filing of this Request and forwarding of same to the Court

Reporter, arrange for payment of the deposit and costs for preparing the transcript pursuant to

this Request.

                                                    Respectfully submitted,
TWOMEY | MAY, PLLC

/s/ George F. May/
_______________________________
George F. May
State Bar No. 24037050
2 Riverway, 15th Floor
Houston, Texas 77056
(713) 659-0000 Telephone
(832) 201-8485 Facsimile
george@twomeymay.com

Attorneys for Defendant Jay Cohen




  2
                                CERTIFICATE OF SERVICE

       I, Larry A. Vick, hereby certify that a true and correct copy of the above and foregoing
instruments have been forwarded to all parties and/or counsel of record, pursuant to Rules 21 and
21a, Tex. R. Civ. P., on this 27th day of January, 2015.

Pankaj R. Parmar
Angelica M. Hernandez
Linebarger, Goggan, Blair & Sampson, L.L.P.
1300 Main Street, Ste 300
Houston, Texas 77002
(713) 844-3501 Fax
Attorneys for Intervenors

              By (check all that apply)
                                     personal delivery
                                     mail
                                     commercial delivery service
                             X       fax, email, or electronic service

Jason L. Bailey
Perdue, Brandon, Fielder, Collins & Mott, L.L.P.
1235 North Loop West, Suite 600
Houston, Texas 77008
(713) 862-1429 Fax
Attorneys for Plaintiffs

              By (check all that apply)
                                     personal delivery
                                     mail
                                     commercial delivery service
                             X       fax, email, or electronic service


                                             /s/ George F. May/
                                                    George F. May

                                             Date: January 27, 2015




                                                3
 

 

 

 

 

 

 

 


          EXHIBIT 2
     PROOF OF PAYMENT OF
    DEPOSIT FOR REPORTER’S
            RECORD
 

 

 

 

 

 

 

 


           EXHIBIT 3
    REPORTER’S FINAL INVOICE
                                                                 1



 1                         DARLENE STEIN
                      OFFICIAL COURT REPORTER
 2                      133RD DISTRICT COURT
                      201 Caroline, 11th Floor
 3                      HOUSTON, TEXAS 77002

 4

 5   January 28, 2015

 6
     Mr. George May
 7   2 Riverway, 15th Floor
     Houston, Texas 77056
 8

 9   ______________________________________________________

10                        I N V O I C E
     ______________________________________________________
11
12   Trial - November 13, 2013

13
                   Cause No. 2013-16814
14                 Midtown Management District, et al
                   and Harris County, The Harris County
15                 Department of Education,et al vs. Jay Cohen

16
17

18

19   TOTAL     -    $131.00
     DEPOSIT   -    $100.00
20   BALANCE   -    $ 31.00

21

22   THANK YOU !
23

24

25
 

 

 

 

 

 

 

 


           EXHIBIT 4
      PROOF OF PAYMENT OF
    REPORTER’S FINAL INVOICE
 

 

 

 

 

 

 

 


        EXHIBIT 5
    REPORTER’S RECORD
                                             FINAL TRIAL
                                                             1

1                        REPORTER'S RECORD
                      VOLUME 1 OF 2 VOLUMES
2                TRIAL COURT CAUSE NO. 2013-16814

3    MIDTOWN MANAGEMENT DISTRICT(    IN THE DISTRICT COURT OF
     AND GREATER SOUTHWEST      (
4    MANAGEMENT DISTRICT        (
         Plaintiffs             (
5    and HARRIS COUNTY, THE HARRIS
     COUNTY DEPARTMENT OF       (
6    EDUCATION, THE PORT OF     (
     HOUSTON AUTHORITY OF HARRIS(
7    COUNTY, THE HARRIS COUNTY (     HARRIS COUNTY, TEXAS
     FLOOD CONTROL DISTRICT, THE(
8    HARRIS COUNTY HOSPITAL     (
     DISTRICT, THE CITY OF      (
9    HOUSTON, HOUSTON INDEPENDENT
     SCHOOL DISTRICT, AND HOUSTON
10   COMMUNITY COLLEGE SYSTEM   (
         Intervenors            (
11   v.                         (
     JAY COHEN                  (
12       Defendant              (    133rd JUDICIAL DISTRICT
     _______________________________________________________
13
                           FINAL TRIAL
14   _______________________________________________________

15              On the 15th day of November, 2013, the

16   following proceedings came on to be held in the

17   above-titled and numbered cause before the Honorable

18   JACLANEL McFARLAND, Judge Presiding, held in Houston,

19   Harris County, Texas.

20        Proceedings reported by computerized stenotype

21   machine.

22

23                           DARLENE STEIN
                       OFFICIAL COURT REPORTER
24                       133RD DISTRICT COURT
                        HARRIS COUNTY, TEXAS
25

                             DARLENE STEIN
                                          FINAL TRIAL
                                                        2

1                          APPEARANCES

2    Ms. Yolanda M. Humphrey
     SBN 24009764
3    1235 North Loop West, Suite 600
     Houston, Texas 77008
4    Telephone: (713) 862-1429 (Fax)
     Attorney for Plaintiffs
5

6    Ms. Angelica M. Hernandez
     SBN 00797872
7    Linebarger, Goggan, Blair & Sampson, L.L.P.
     1300 Main Street, Suite 300
8    Houston, Texas 77002
     Telephone: (713) 844-3501
9    Attorney for Intervenors

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                          DARLENE STEIN
                                             FINAL TRIAL
                                                               3

1                 EXHIBITS OFFERED BY THE PLAINTIFF

2    EXHIBIT   DESCRIPTION            OFFERED ADMITTED VOL.

3    A.        Tax Statements            5          5      1

4    B.        Tax Statements            5          5      1

5

6

7

8                EXHIBITS OFFERED BY THE INTERVENORS

9    EXHIBIT   DESCRIPTION            OFFERED ADMITTED VOL.

10   A.        Tax Statements           5          5       1

11   B.        Affidavit                 5          5      1

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                             DARLENE STEIN
                                             FINAL TRIAL
                                                                4

1                        (P R O C E E D I N G S)

2

3                     THE COURT:   The court calls cause number

4    2013-16814, Greater Southwest Management District vs. Jay

5    H. Cohen.

6                     If you will announce who you are and who

7    you represent.

8                     MS. HUMPHREY:    Yolanda Humphrey and I'm

9    here on behalf of Plaintiffs.

10                    MS. HERNANDEZ:    Angelica Hernandez on

11   behalf of the Intervenors, Harris County and County Wide

12   Jurisdiction, City of Houston, Houston Community College

13   System and Houston Independent School District.

14                    THE COURT:   I call Mr. Cohen.   Are you in

15   the courtroom?

16                    Deputy, have you gone out and called his

17   name in the hall?    Any answer?

18                    BAILIFF:   No answer, Judge.

19                    THE COURT:   Okay.   Let the record reflect

20   that Jay H. Cohen has previously filed an answer in this

21   cause and has been given notice of the trial date and he

22   does not appear to be in the courtroom or in the

23   courthouse since the bailiff has gone out and called his

24   name outside of the courtroom and in the courthouse.       So

25   he has failed to appear in court.

                            DARLENE STEIN
                                           FINAL TRIAL
                                                               5

1                    You may proceed, counsel.

2                    MS. HUMPHREY:    My name is Yolanda

3    Humphrey.   I have certified delinquent tax statements

4    that have been marked Exhibit A and Exhibit B that I

5    would like to offer into evidence on behalf of the

6    Plaintiffs.

7                    THE COURT:   Any objection?

8                    MS. HERNANDEZ:   No objection, Judge.

9                    THE COURT:   They are admitted.

10                   (Exhibits A and B were marked and admitted

11   in evidence.)

12                   MS. HUMPHREY:    Thank you, Your Honor.

13                   MS. HERNANDEZ:   On behalf of the

14   Intervenors, I'm offering into evidence 1, 2, 3 -- 5

15   certified tax statements marked as Harris County Exhibit

16   A and one document marked as Harris County Exhibit B.         We

17   seek to recoup all past due taxes, penalties, interest,

18   and delinquent city liens.

19                   THE COURT:   Any objection?

20                   MS. HUMPHREY:    No objection, Your Honor.

21                   THE COURT:   They are admitted.

22                   (Harris County Exhibits A and B were

23   offered and admitted into evidence.)

24                   THE COURT:   Judgment for Plaintiffs.

25                   MS. HUMPHREY:    May I be excused?

                           DARLENE STEIN
                                      Final Trial
                                                        6

1               THE COURT:   You're excused.   Have a good

2    weekend.

3               (Proceedings concluded.)

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                      DARLENE STEIN
                                          Final Trial
                                                            7

1    STATE OF TEXAS

2    COUNTY OF HARRIS

3         I, DARLENE STEIN, Official Court Reporter in and for

4    the 133rd District Court of Harris, State of Texas, do

5    hereby certify that the above and foregoing contains a

6    true and correct transcription of all portions of

7    evidence and other proceedings requested in writing by

8    counsel for the parties to be included in this volume of

9    the Reporter's Record in the above-styled and numbered

10   cause, all of which occurred in open court or in chambers

11   and were reported by me.

12        I further certify that this Reporter's Record of the

13   proceedings truly and correctly reflects the exhibits, if

14   any, offered by the respective parties.

15        I further certify that the total cost for the

16   preparation of this Reporter's Record is $131.00 and was

17   paid by Mr. George F. May.

18
                                /s/Darlene Stein_________
19                              DARLENE STEIN, CSR
                                Texas CSR 2557
20                              Official Court Reporter
                                133rd District Court
21                              Harris County, Texas
                                201 Caroline, 11th Floor
22                              Houston, Texas 77002
                                Telephone: (713) 368-6402
23                              Expiration: 12/31/2016

24

25

                          DARLENE STEIN
                                                FINAL TRIAL
                                                              1

1                       REPORTER'S RECORD
                     VOLUME 2 OF 2 VOLUMES
2               TRIAL COURT CAUSE NO. 2013-16814

3    MIDTOWN MANAGEMENT DISTRICT(    IN THE DISTRICT COURT OF
     AND GREATER SOUTHWEST      (
4    MANAGEMENT DISTRICT        (
         Plaintiffs             (
5    and HARRIS COUNTY, THE HARRIS
     COUNTY DEPARTMENT OF       (
6    EDUCATION, THE PORT OF     (
     HOUSTON AUTHORITY OF HARRIS(
7    COUNTY, THE HARRIS COUNTY (     HARRIS COUNTY, TEXAS
     FLOOD CONTROL DISTRICT, THE(
8    HARRIS COUNTY HOSPITAL     (
     DISTRICT, THE CITY OF      (
9    HOUSTON, HOUSTON INDEPENDENT
     SCHOOL DISTRICT, AND HOUSTON
10   COMMUNITY COLLEGE SYSTEM   (
         Intervenors            (
11   v.                         (
     JAY COHEN                  (
12       Defendant              (    133rd JUDICIAL DISTRICT
     _______________________________________________________
13
                     PLAINTIFF'S/INTERVENOR'S
14   _______________________________________________________

15              On the 15th day of November, 2013, the

16   following proceedings came on to be held in the

17   above-titled and numbered cause before the Honorable

18   JACLANEL McFARLAND, Judge Presiding, held in Houston,

19   Harris County, Texas.

20        Proceedings reported by computerized stenotype

21   machine.

22

23                         DARLENE STEIN
                      OFFICIAL COURT REPORTER
24                      133RD DISTRICT COURT
                       HARRIS COUNTY, TEXAS
25

                             DARLENE STEIN
                                              FINAL TRIAL
                                                            2

1                         APPEARANCES

2    Ms. Yolanda M. Humphrey
     SBN 24009764
3    1235 North Loop West, Suite 600
     Houston, Texas 77008
4    Telephone: (713) 862-1429 (Fax)
     Attorney for Plaintiffs
5

6    Ms. Angelica M. Hernandez
     SBN 00797872
7    Linebarger, Goggan, Blair & Sampson, L.L.P.
     1300 Main Street, Suite 300
8    Houston, Texas 77002
     Telephone: (713) 844-3501
9    Attorney for Intervenors

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                          DARLENE STEIN
                                                              3

1               EXHIBITS OFFERED BY THE PLAINTIFF

2    EXHIBIT   DESCRIPTION            OFFERED ADMITTED VOL.

3    A.        Tax Statements            5       5     1

4    B.        Tax Statements            5       5     1

5

6

7                EXHIBITS OFFERED BY THE INTERVENORS

8    EXHIBIT   DESRIPTION            OFFERED ADMITTED VOL.

9    A.        Tax Statements           5        5     1

10   B.        Affidavit                 5       5     1

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                             DARLENE STEIN
                                                                            Pltwllts m;t;+P:
                                                                                         EXHIBIT

                                                                                  3 sou .,
            CERTIFICATION OF DELINQUENT TAX RECORDS                                 '3-0 Z-Hg



      My name is Kenneth Byrd I am the Tax Assessor/Collector for the
       .         .          .    \
following tax units located in            County, Texas I collect the
property taxes for Q33’              W DST ,referred to below
as “Tax Units”.

       I certify that the attached delinquent tax roll statement is a true and correct
copy of the entries showing the property, its appraised value, and the amount of
tax, penalties, and interest imposed on the property as such entries appear on the
Tax Units’ delinquent tax roll.

       Signed this the Q-Q day of              Ocltlw              ,2013.

                    Kenneth Byrd Tax Assessor/Collector for
                       (5% $s\>:\>v\w>~“»-\' mg; Dal’

                           By
                                        "CI     Tax Collec or El   Deputy


                                              ‘8§\»\ETH By”
                                                           O




                                              -1J‘         ogOb”
                                                 "$$soa-c<>
-   x

                              Assessment Statement
                         Greater Southeast Management District
                                                P.O. BOX 73109
                                             HOUSTON, TX 77273
                                           Telephone: (281) 444-3946




        COHEN JAY H                                                                                      Taxpayer ID: 87475
        PO BOX 981002
        HOUSTON, TX 77098


                                                       |ASMTYearl ASMTDue |                          Pandl       l Total Due
         l GREATER SOUTHEAST MANAGEMENT DISTRICT
         I Legal: LT 10 BLK 6      HOLMAN OUTLOT 6582620050010
           GEO Code: 0192680000010            Client Property Code: 860192680000010
                                                                   2004                $15.82          $23.84           $39.66
                                                                   2005                $17.40          $25.61           $43.01

                                                                   2006                $19.14          $25.42           $44.55_
                                                                   2007                $21.05          $24.92           $45.97
                                                                   2008                $34.50          $35.88           $7o.ss_
                                                       l           2009                $34.50          $30.91            $65.59
                                                                   2010                $37.38          $28.10            $65.48
                                                                   2011                $37.38          $22.73            $60.11
                                                                   2012                $43.13          $20.01            $63.14
          l Legal: LTS 9 & 10 BLK1        SMITH FURNITURE CO SEC 2
            GEO Code: 0192030010009                  Client Property Code: 860192030010009
                                                                   2004                $17.79           $26.81           $44.60
                                                                   2005                $19.57           $28.80           $48.37
                                                                   2006                $21.53           $28.59           $50.12
                                                                   2007                $23.68           $28.04 _               .72
                                                                                                                                     l
                                                                   2008                $35.94           $37.38 _     $73.32;
                                                                                                                               l
                                                           I
                                                           I       2009 , M,4__ ____ $50.31 ,4____      $45,08 ,__ 22,7,
                                                                                                      _,,,___W%_     $95391
                                                                                                                          _ ,,
                                                                   2010     |     _    $52.11 _         $39191
                                                                                                         _           $91.30
                                                                   2011                $52.11 1”‘       $31-§9._._:,....§§§;?9-l
                                                                   2012                $64.69           $30.01?          $94.‘/__0_
          i Legal: TRS 8 9B 11D BLK 428      SSBB0000000000U
            GEO Code: 0021460000008                  Client Property Code: 860021460000008
                                                                   2012                $69.00           $32.02l         $101.02
          1 Legal: LT 3 BLK 34      WASHINGTON TERRACE
            GEO Code: 0611680340003            Client Property Code: 860611680340003
                                                                   2006                $10.16           $13.49l          $23.65
                                                                   2007                $20.91           $24.76l          $45.67 ,
                                                                   2008                $36.23           $37.68 l         $73.91
                                                               l   2009                $36.23 _         $32.46 lg»,      $6§.§9l
                 l                GREATER SOUTHEAST MANAGEMENT DISTRICT TOTAL --> l                                    $1,443.98




                                                                                                                       Page 1
Total /fPaid By 1 1/30/2013




                              Page 2
(    i



                                                                                             EXHIBIT

                                                                                      it» .  in    \
                CERTIFICATION OF DELINQUENT TAX RECORDS                                  »,,“,,_ rm l

          My name is Kenneth Byrd. I am the Tax Assessor/Collector for the
    following tax units locatﬁd in      l\_1g1\§‘ County, Texas. I collect the
    property taxes for    l1\\ 3\1\;_\Q                   , referred to below
    as “Tax Units”.

           I certify that the attached delinquent tax roll statement is a true and correct
    copy of the entries showing the property, its appraised value, and the amount of
    tax, penalties, and interest imposed on the property as such entries appear on the
    Tax Units’ delinquent tax roll.

           Signed this the   (1% day of                               , 2013.


                        Kenneth Byrd, Tax Assessor/Collector for
                             l\\ld-\'ow\ l'\§l' 0&1-

                               By
                                             El   Tax Collector El    Deputy


                                            ‘$’““ETH Br00




                                                             OOH
                      Assessment Statement
                         Midtown Management District
                                     P.O. BOX 73109
                                   HOUSTON, TX 77273
                                 Telephone: (281) 444-3946




COHEN JAY H                                                                                      Taxpayer ID: 87475
PO BOX 981002
HOUSTON,TX 77098


                                             |ASMTYear| ASMTDue I                            Pandl    I Total Due
 IMIDTOWN MANAGEMENT DISTRICT
 1 Legal: LTS 6 7 TRS 8A 12 BLK 6 (001*TR 15)HOLMAN OUTLOT 40
   GEO Code: 0191900000006                 C‘Iient Properlﬁ Code: 810191900000006
                                                 2005                          $12997I        $19132l         $32129
                                                 2006                          $231.o5I       $814.81|     __ $551.85
                                                 2007                          $328.23 I      $388.63 I       $118.85!
                                                 2008        I—l               $419.39l       $436.16 If      $855.55
                                                 2009                  __      $1o8.5el,__     $91.2s1__     tgg5.82__,
                                                 2011                       __ $29.52I_        $11.9sl_,_ __T;$41,gg;
                                                 2012        |_.__._            $555.21 IT    $2e2.29l        $821.55
        I                             MIDTOWN MANAGEMENT DISTRICT TOTAL --> l                                $8525.42

                                                   1019/ /1Paid By 1 1/30/2013 £2




                                                                                                              Page 1
                                                                                      CERTIFIED DELINQUENT TAX STATEMENT DETAIL
3
                                                                                                                            Q35 '30Q
                                                                                                                                       A19
                                                                                                                          149
                                                                                                                          *            11-
                                                                                                                                *1   u‘

                                                                                                                  MIKE SULLIVAN
                                                                                                    HARRIS COUNTY TAX ASSESSOR-COLLECTOR
                                                                                                           1001 PRESTON AVE SUITE 100
                                                                                                              HOUSTON, TEXAS 77002                                                      HIB            ﬁ


      Certiﬁed Owner                                                                                                                                 Legal Description:
      COHEN JAYH                                                                                                                                     LT8&TRS 98 11r>& 12 BLK428
      1715 W ALABAMA ST OFC 3                                                                                                                        SSBB
      HOUSTON TX 77098-2807

                                                                                                                                                     Legal Acres:         .2511




    51
       Acc()|1ntN()                                                                                                                                  Parcel Address:      2113 BASTROP ST
       As of Date       11/01/2013                                            APPR. DIST#: 0021460000008                                             Print Date:         11/01/2013   Printed By   LBCSOMOZA
        Cause N0      2013-16814 Suit 2010-06881 Jud                                                                                                 2013 Value;          $79 454

                                                                                             Base
                                                                 ><                          Tax                  Penalties &           Collection                     Total
     Year             Value          E:itsl                                                  Due                     Interest                Fees
      I\J S S                                       1                                            $729.83             $759.02                 $0.00                 $1,488.85 I
                                                                                                 $245.61             $255.44                 $0.00                   $501.05
                                                                                                    $19.46            $20.24                 $0.00                    $39.70 I
                                                                                                    $11.19            $1 1.63                $0.00                    $22.82
                                                                                                 $121.25             $126.1 1                $0.00                   $247.36
                                                                                                     $3.69             $3.83                 $0.00                     $7.52 ‘
                iA_
                                                                                                    $58.33            $60.66 '               $0.00                   $118.99
                                       -l ~J>-l |>4 - o 4>wt\> —-O                          $403.02             $419.14                 $0.00                   $822.16
    -1                ¥._._                                                              .     $1,592.38            $1,656.07                $0.00                 $3,248.45
                                                    I                                               $99.02            $88.72                 $0.00                 “$187.74
                                                                                                    $33.57l           $30.08 '               $0.00                    $63.65
                                                                                                     $2.50             $2.24                 $0.00                     $4.74
                                              -J>-J>I\>-D>—~©-                                       $1.40             $1.25                 $0.00                     $2.65
                                      43                                                            $16.45            $14.74 '               $0.00                    $31.19
                                      44                                                             $0.51I            $0.46                  $0.00 I                  $0.97
                                                                                                     $7.90             $7.08                  $0.00 I                 $14.98
                                      05-» - oe                                                     $54.68            $48.99                  $0.00 I               $103.67
                         Subtotals for 2009:                                                     $216.03             $193.56                 $0.00                  $409.59
      201               $6 000                     1                                             $245.79             $149.44    I             $0.00                 $395.23
                                                                                                    $83.12            $50.54    I             $0.00I                $133.66
                                                                                                     $5.97             $3.63    I             $0.00 I                 $9.60 I
                                                                                                     $3.951            $2.40    I             $0.00                    $6.35 I
                                                                                                              l
                                                                                                    $40.84            $24.84    I             $0.00                   $65.68
                                                                                                     $1.40             $0.86    I             $0.00                    $2.26
                                                                                                    $20.66            $12.56                  $0.00 I                 $33.22
                                      o~\-a>4 >-.| :=-| -o -z>t.5|\>—-0                          $135.74              $82.53    I             $0.00                 $218.27

    ,_ . . ~
             _ W         Subtotals [or 2011:                                                 ____mS537,47                                                           $864.27?
                                                  1                                             $511.09              $237.15                 $0.00 I                $748.24
                                 I 40                                                           $176.84               $82.05 I               $0.00                  $258.89
                                   41 ,I                                                            $12.41I            $5.76 I               $0.00‘                   $18.17 I
                                   42                                                                $8.62             $4.00                 $0.00
                                                                                                                                                      I               $l2.62I


                                 .                                        I
                                                                                                    $80.49
                                                                                                     $2.92
                                                                                                                      $37.35
                                                                                                                       $1.35 I
                                                                                                                                             $0.00    I             $117.84
                                           -J;-JR->02                                                                                        $0.00 I                7 $4.27 I
                                                                  CERTIFIED DELINQUENT TAX STATEMENT DETAIL
I

                                                                                                                   Q35 C90
                                                                                                                              A1-
                                                                                                                              11*
                                                                                                                    PBX A9
                                                                                              MIKE SULLIVAN
                                                                                HARRIS COUNTY TAX ASSESSOR-COLLECTOR
                                                                                       1001 PRESTON AVE., SUITE 100
                                                                                          HOUSTON, TEXAS 77002


      Certiﬁed Owner:                                                                                                                          Legal Description:
       COHEN JAYH                                                                                                                              LT8&TRS9B11D&12BL1(428
       1715 W ALABAMA ST OFC 3                                                                                                                 SSBB
       HOUSTON, TX 77098-2807

                                                                                                                                               Legal Acres:            .2511
       Aggount N0;                                                                                                                             Parcel Address:        2113 BASTROP ST
       As of Date: 11/01/2013      APPR.DIST#: 0021460000008                                                                                   Print Date:           I1/01/2013            Printed By       LBCSOMOZA
       Cause No: 2013-16814 Suit 2010-06881 Jud                                                                                                2013 Value:             $79,454
                       'T—'T-                                                                                      '—'TTT '                     1            T’ T”       “TI
                                                                         Base           I
                       Appraised               Tax ;                     T1“            .           Penalties &                Collection                          ‘-1o -IE
     IYCM‘               Vﬂlllt               Units I                    Due                           Interest                        Fees

     T2013                                    I 48                              $42.93I                  $19.91 I                      $0.00I                    $62.84I
     II                                       I61                           $282.23I                    $130.95 I                      $0.00                   $413.18 I
                                                                          si, 117g,53                   $518. 52              g        $0 00        W        $1 , 636.05 I‘

                       TOTAL AMOUNT DUE:                                  $3,463.41                    $2,694.95                       $0.00                 $6,158.36

      Tax Unit Codes:
             1      Houston I.S.D.                   40   Harris County          41         Harris County Flood Control Dist              42        Port of Houston Authority
            43      Harris County Hospital District                44      Harris County Dept. of Education                   48       Houston Community College System                    61        City of Houston

       IF YOU ARE 65 YEARS OF AGE OR OLDER OR ARE DISABLED AND THE PROPERTY DESCRIBED IN THIS DOCUMENT IS YOUR RESIDENCE HOMESTEAD
       YOU SHOULD CONTACT THE APPRAISAL DISTRJCT REGARDING ANY ENTITLEMENT YOU MA Y HA VE TO A POSTPONEMENT IN THE PAYMENT OF THESE
       TAXES.



                             Partial Statement: Other Years and Tax Units may be due
    Totals By Tax Unit I _____                                                   ___ _                                                               IM,

                 Tax                                             Base                            Penalties                          Collection
                 Units                                       Tax Due                            & Interest                                Fees       1                         Total
    .. __          1              L. ..
                                                             $1,585.73                            $1 ,234_33                            $0.00                          $2,820.06
                  40                                           $539.14                             $418.1 1                             $0.00                             $957.25
                  41                                            $40.34                               $31.87                             $0.00                                 $72.21
I                 42                                            $25.16                              $19.28                              $0.00                                 $44.44
                  43                      1                    $259.03                             $203.04                              $0.00                             $462.07

                                                                 $8.52 I
                  44                                                                                  $6.50
                                                                                                               J                        $0.00
                                                                                                                                                     I- ._                    $15.02

                                                               $872.19 ,_I .                        $678.80.

                                                                                                                                                                                       I
     CW Total H 40 T 44                                                                                                                 $0.00                          $1,550.99
                  48                                           $129.82                             $100.21     I                        $0.00                             $230.03
                  61                      I                    $875.67                             $681.61                              $0.00                          $1,557.28
                                          1
    TOTAL AMOUNT DUE                                         $3,463.41                           $2,694.95                              $0.00                         $6,158.36




    .1.88                                                                                                                                                                                  P
                                                                                                                                                                                               age      2
                                                                                CERTIFIED DELINQUENT TAX STATEMENT DETAIL

                                                                                                             <2-‘S coo

                                                                                                        I1‘t
                                                                                                          4»?            1+A1-"\
                                                                                                             \{,, \$\.
                                                                                                             EX                    '*_"‘—i"_'—"—"“‘i
                                                                                                       MIKE SULLIVAN
                                                                                         HARRIS COUNTY TAX ASSESSOR-COLLECTOR
                                                                                                1001 PRESTON AVE., SUITE 100
                                                                                                   HOUSTON, TEXAS 77002


Certiﬁed Owner:                                                                                                                     Legal Description:
COHEN JAYH                                                                                                                          LT8&TRS9B11D&12BLK428
1715 W ALABAMA ST OFC 3                                                                                                             SSBB
HOUSTON, TX 77098-2807

                                                                                                                                    Legal Acres:         .2511
Acgount N0;                                                                                                                         Parcel Address:      2113 BASTROP ST
As of Date:                       11/01/2013                            APPR. DIST#: 0021460000008                                  Print Date:       11/01/2013     Printed By: LBCSOMOZA
Cause No: 2013-16814 Suit 2010-06881 Jud                                                                                           2013 Value:           $79,454

 STATE OF TEXAS
 COUNTY OF HARRIS
 I, MIKE SULLIVAN, Tax Assessor-Collector in and for Harris County, Texas, do hereby certify this to be a
 true and correct copy of the records of the H\a7is County Tax Ofﬁce, for the tax year(s) indicated.

  Witness my hand this                                                  {I} day of      Kb           20 (3
                          .;\ﬂlI1itm,,
     y"fz2-..2;..»
             as "9
                                                       6"
                                                                        MIKE SULLIVAN
                               8 4' '                                   Tax Assessor-Collector
                                                                        Harris County Texas
  urnhlum,                        as
                                                                        By /)1).
                                                  9IUI.
                                                     QQ*
                                                       H
                                       V ..q."'6u"\ !Iu’,'§?.ﬁT‘:\\‘\
             .‘,6\"‘$sess;;,
                         . Q‘.‘




                                                                          Deputy




                                                                                                                                                                     Page   3   of   3
                                                                                       CERTIFIED DELINQUENT TAX STATEMENT DETAIL
                           ‘I

1"‘                                                                                                                             85 Co
                                                                                                                          H4            A)-
                                                                                                                          11>           It
                                                                                                                                 if
                                                                                                                                TEX»?
                                                                                                                MIKE SULLIVAN
                                                                                                  HARRIS COUNTY TAX ASSESSOR-COLLECTOR
                                                                                                                                                                            HARRIS COUl\lT“$
                                                                                                         1001 PRESTON AVE., SUIT E 100                                                         I        Q
                                                                                                            HOUSTON, TEXAS 77002


     Certiﬁed Owner:                                                                                                                                   Legal Description:
     COHEN JAYH                                                                                                                                        LTS6&7&TRS 8A& 12 BLK6
     1715 W ALABAMA ST OFC 2                                                                                                                           HOLMAN OUTLOT 40
     HOUSTON, TX 77098-2807

                                                                                                                                                       Legal Acres:         .3545
      Account N0: 019-190-000-0006                                                                                                                     Pa"¢¢lAd -l>B-l=J> I
                                                      —'0Ob J|\)>—~®                           $1,053.78           $1,702.91                   $0.00 1            $2,756,691
 ix                    //2          .ﬁ13t61=|5r6r20114_;___ H                                  $4,849.41           $7,836.65                   $0.00             $12,686.06 I
‘2005                             $285,640I 1                                                  $2,899.17           $4,267.58                   $0.00                 $7,166.75
                                                                                                 $709.15           $1,026.85                   $0.00 I               $1,736.00 .
                                                 -b-P>-O                                          $58.92              $85.32                   $0.00 I                 $144.24,
                                                42                                                $26.14              $37.86                   $0.00                    $64.00 1
                                                43                                               $340.80            $493.48                    $0.00 I                 $834.28 I
                                                44                                                $11.15              $16.15                   $0.00 I                  $27.30
                                                48                                               $169.84            $245.92                    $0.00                   $415.76
                                                61                         I                   $1,148.34           $1,662.79                   $0.00                 $2,811.13 I
ii
                                     sﬁitliiis 1812005;                                        ss,s6s.s1    “$7,835.95                         $0.00"            $13,199.46 I
     2006                         $308,800“ I                                            I     52,9502             $3,933.56                   $0.00 I          "$8188.58 I
                                                40                                               $807.61           $1,072.59                   $0.00 I               $1,880.26 I
                                                41                                                $65.05.             $86.39                   $0.00 I                 $151.44 I
                                                42                         I                      $26.14‘             $34.71                   $0.00 I                  $60.85
                                                43                         I                     $385.70            $512.21                    $0.00                   $897.91
                                                44                         I                      $12.63              $16.77                   $0.00 I                  $29.40 I
                                                48                                               $191.03            $253.69                    $0.00 ~                $444.72 I
                                                61                                             $1,294.64           $1,719.28                    $0.00                $3,013.92 j
                   .
                                     Subtotals forI 2006:                                    A 85,744.88    »-9.   82,529.20                   $0.00             $13,374.0sTI
     no o Q            I          $386,000                                                     $3,214.69‘          $3,806I20 1                “$0.00              $7,020.89 I
                                                40
                                                                       I
                                                                                               $1,090.53           $1,291.18                   $0.00              $2,381.71 I
              '_                                41                     I
                                                                                                  $86.32I           $102.20                    $0.00 I              $188.52
                                                42                     .                          $39.94             $47.29                    $0.00                 $87.23 .
                                                                                                                                                                                 I



                                                43                     I                        $534.05             $632.31                    $0.00 ‘            $1,166.36I
                                                44                                                $16.27             $19.26                    $0.00                 $35.53 j
1.88
                                                                                                                                                                                        Page
                                                                                                             CERTIFIED DELINQUENT TAX STATEMENT DETAIL

            *1
                                                                                                                                           w  ‘:8
                                                                                                                                               .4’ 19°
                                                                                                                                                     8
                                                                                                                                                     11$»
                                                                                                                                           E’      1
                                                                                                                                                                1'

                                                                                                                                            ’< 9
                                                                                                                                            ‘
                                                                                                                                             /77~:

                                                                                                                                      MIKE SULLIVAN
                                                                                                                        HARRIS COUNTY TAX ASSESSOR-COLLECTOR
                                                                                                                               1001 PRESTON AVE., SUITE 100
                                                                                                                                  HOUSTON, TEXAS 77002


             Certiﬁed Owner:                                                                                                                                                   Legal Description:
             COHEN JAYH                                                                                                                                                        LTS6&7&TRS 8A& 1213186
             1715 W ALABAMA ST OFC 2                                                                                                                                           HOLMAN OUTLOT 40
             HOUSTON, TX 77098-2807

                                                                                                                                                                               Legal Acres:          .3545
             Account N0: 019-190-000-0006                                                                                                                                      Par“! Addressl 9 STUART 5T
             AS Of Date:              11/0l/2013                                                APPR. DIST#Z 0191900000006                                                     Print Date:         1 1/01/2013   Printed By   LBCSOMOZA
             Cause No: 2013-16814 Suit                                                                                                                                         Z013 Value:           $339 680
                     7                                                                            77       ~-_                                       __     _                                     ___.,
        1                                                                                                        Base
        1                         Appraised          Tax                                                         TH             Penalties &                     031166116 1                      Q Q-8‘.1
        1Year                      Value             Units                                                       D119              Interest                           Fees ,
            2007                                                                                                    $256.89        $304.16                            $0.00 1                  $561.05 1
                                                       05-$> -oo                                                  $1,789.11      $2,118.31                            $0.00 ‘                $3,907.42 1
                                      f%§‘is=£11>161=1.§@?6r 2007:                                                $7,027.80       $8,320.91                          $0.00               $15,348.-111
    12008                            $463,200                                                                     $4,105.181     $4,269.39                            $0.00               $8,374.57
    1                                                                                       ‘                     $1,381.391     $1,436.64                            $0.00 1             $2,818.03
                                                 1                                                                  $109521        $1 13.90                           $0.00 1               $223.42
                                                                                                                     $62931         $65.45                            $0.00 1               $128381
                              1                                                                                     $681.99        $709.27                            $0.00 1             $1,391.261
                                                                                                                     $20.73         $21.56                            $0.00 1                   $42.29 1
    1                                                                                                               $328.04        $341.16                            $0.00 1                  $669,201
    ‘                                                  o\-|>4 J>4 J=-4> -o ~|>w~—-o’‘                             $2,266.95      $2,357.63                            $0.00 1                $4,624.58 1

    120091
                 ,                     81111161613
                                   1500,0400           1 HI
                                                                                                       1
                                                                                                            In
                                                                                                                 $8,956.73
                                                                                                                  $1,060.75
                                                                                                                                  $9,315.00
                                                                                                                                   $950.44
                                                                                                                                                                     $0.00
                                                                                                                                                                      $0.00 1
                                                                                                                                                                                         11w1¢?2.1
                                                                                                                                                                                          $2,011.19 1
                                                      40 1                                                          $359.70        $322.30                            $0.00 1                  $682001
                                                      41 ‘                                                           $26801          $24.0|                           $0.00 1                   $50.81 §
                                                         1                                                           $15001          $13.44                           $0.00 1                   $28.44
                                                                                                                   $176.22‘        $l57.90                            $0.00 1                  $334.12
                                                                                                                      $5.55              $4.97                        $0.00 1                   $10.52 1
                                                                                                                     $84.571         $75.77                           $0.00 1                  $160341
                                                      O\J>~J>-$>-K>~ —-O0-J>~LMl\)      1                          $585761         $524.84                            $0.00                  $1,110.601
                                       Subtotals for 2009:                                                        $2,314.35      $2,073.67                           $0.00                   84,388.02 1
    1 20111                         $225,000 A 1                                                                    $289.18        $175.82                            $0.00                   $465001
                                               40                                                                    $97791         $59.46                            $0.00                   $157.25 1
                                               41                                                                     $7.02          $4.27                            $0.00 1                  $11.29 1
                                             1 42 ‘                                                                   $4.64          $2.82                           $0.00 1                     $7.46 1
1                         ‘                  1 43                                                                    $48041         $29.20                           $0.00 1                   $77.24 1
                         *                     44 1                                                                   $1.651         $1.00                           $0.00 1                    $2.65
1                                              48                                                                    $24.30         $14.77                           $0.00                     $39.07 1
                                                      61                                                            $159.69         $97.09                           $0.00 1                  $256781
                     _
                                       Subtotals fur 2011;                                                          8682.31 I      -..           “"°"?,,w            $0.00
                                                                                                                                                                         .8»              $1,016.74i
             O >_8                  $478,6401 1 1                                                                 $4,987.63      $2,314.26                           $0.00 1              $7,301.89 1
                                             1 40 1                                                               $1,725.69        $800.72                           $0.00 1              $2,526.41 1
_ __S_

                         LiLL).
                                                     41                                                             $121.12‘        $56.20                           $0.00                  $177.32 1
1.88
                                                                                    CERTIFIED DELINQUENT TAX STATEMENT DETAIL

                                                                                                                                '—'OO                              $2,754.251                $1,277.98                        $0.00 1              $4,032.23
         I
     $437    4                  \         §\tbtotals for 2012:
                         = . .1s\s; -8 ,\:\
                                                                                           $10,905.86                 $5,060.33                    $0.00                sis1 966.19 1
                            TOTAL AMOUNT DUE:                                              $45,794.85             $48,456.14                           $0.00            $94,250.99

         Tax Unit Codes:
                  1      I-Iouston I.S.D.                        40      Harris County            41     Harris County Flood Control Dist                42      Port of I-Iouston Authority
                 43      Harris County Hospital District                             44      Harris County Dept. of Education              48          Houston Community College System           61      City of Houston

         IF YOU ARE 65 YEARS OF AGE OR OLDER OR ARE DISABLED AND THE PROPERTY DESCRIBED IN THIS DOCUMENT IS YOUR RESIDENCE HOMESTEAD
         YOU SHOULD CONTACT THE APPRAISAL DISTRICT REGARDING ANY ENTITLEMENT YOU MAY HA VE TO A POSTPONEMENT IN THE PAYMENT OF THESE
         TAXES.



                                          Partial Statement: Other Years and Tax Units may be due
    Totals By Tax Unit 1                                          _,_     ,                              __ __ __ _                                _       ___

                      Tax                                                          Base                       Penalties                          Collection
    TOT               Units                                                    Tax Due                       & Interest                                Fees                               Total
                        1                                                     $22,110.92                     $23,906.40                                 $0.00                     $46,017.32
                       40                                                      $6,820.17                       $7,057.32                                $0.00                     $13,877.49
                       41                                                        $528.54     1                  $559.21                                 $0.00                      $1,087.75
                       42                                                        $286.08                        $284.45                                 $0.00                        $570.53
                       43                                                      $3,260.63                       $3,397.15 Q                              $0.00                      $6,657.78
                       44                                                        $106.71                        $109.44                                 $0.00                        $216.15
     cw Total                   40f 44                                        $11,002.13                     $1 1,407.57                                $0.00                     $22,409.70
1                      48                                                      $1,629.28                       $1,681.34                                $0.00                      $3,310.62
1                      61                                                     $11,052.52                     $11,460.83                                 $0.00                     $22,513.35
    TOTAL AMOUNT DUE:                                                         $45,794.85                     $48,456.14                                 $0.00                    $94,250.99



    188
                                                                                                                                                                                                  Pag C
                                                          CERTIFIED DELINQUENT TAX STATEMENT DETAIL

v
                                                                                      Q-
                                                                                        <95 Coo

                                                                                    *"1'@‘:*            1+13.9
                                                                                               -"=55. -..‘.
                                                                                               EX
                                                                                           Y
                                                                                                       7J‘
                                                                                 MIKE SULLIVAN
                                                                   HARRIS COUNTY TAX ASSESSOR-COLLECTOR
                                                                          1001 PRESTON AVE., SUITE 100
                                                                             HOUSTON, TEXAS 77002


Certiﬁed Owner:                                                                                                  Legal Description:
COHEN JAY H                                                                                                      LTS6&7&TRS8A&l2BLK6
    1715 W ALABAMA ST OFC 2                                                                                      HOLMAN OUTLOT 40
HOUSTON, TX 77098-2807

                                                                                                                 Legal Acres:         .3545
Account No: 019-190-000-0006                                                                                     Parcel Address:   0 STUART ST
    As of Date:            11/01/2013             APPR. DIST#: 0191900000006                                     P ri'nt D ate:    11/01/2013    Printed By   LBCSOMOZA
    Cause N0: 2013-16814 Suit                                                                                    2013 Value:        $339,680

     STATE OF TEXAS
     COUNTY OF HARRIS
     I , MIKE SULLIVAN , Tax Assessor- Collector in a nd fo r H arris County, Texas, do hereby certify this to be a
     tr ue an d correct copy of the records of the Harris
                                                        ' County Tax Ofﬁce, for the tax year(s) indicated.

     Witness my hand this                               day of           1/    20
                      ‘tsiulﬂtnrq,



                       1'4,-1'                    MIKE SULLIVAN
                                                  Tax Assessor-Collector
      mu                         :6               Harris County Texas
                    1
                                                  B, "Q27.                              5
                           W
                                      '-. 59
                                          .,.-'
      '""%,
         6*“ *‘_",~
         *4-
          i»54-9*‘
             %§ $°e
              nu."
                  $ "vu4»0I"§\
                                  .T&‘I
                                     9-.




                                                    Deputy




                                                                                                                                                 Page
                                                     CERTIFIED DELINQUENT TAX STATEMENT DETAIL

         D
                                                                                       6 14,,
                                                                                        é... M
                                                                                                  CO

                                                                                                        "4
                                                                                        E.
                                                                                                        -k
                                                                                             *5
                                                                                   MIKETLIVAN                                               I
                                                                 HARRIS COUNTY TAX ASSESSOR-COLLECTOR
                                                                        1001 PRESTON AVE., SUITE I00                                                          I
                                                                           HOUSTON, TEXAS 77002                                                                          E



  Certiﬁed Owner:                                                                                                      Legal Description:
  COHEN JAY H                                                                                                          LT 3 BLK 34
  1715 W ALABAMA ST OFC 2                                                                                              WASHINGTON TERRACE
  HOUSTON TX 77098-2807

                                                                                                                       Legal Acres:         .1326
  Account N0;                                                                                                          Parcel Address:      3010 ALABAMA ST
  As of Date            11/01/2013         APPR. DIST#: 0611680340003                                                  Print Date:         11/01/2013    Printed By   LBCSOMOZA
      Cause No        2013-16814 Sui                                                                                   2013 Value:          $31 500
                                                          Base            1                                                                      1
                    Appraised     Tax 1                   Tax             1   Penalties &                Collection                      T6611
Year                 Value        Units                   Due             1      Interest                      Fees
  NOO                   $16,330                                  $62.52          $101.03 1                    $0.00 1                 $163.55 1
                                                                 $15.64           $25.28 1                    $0.00 1                  $40.92
                                                                  $1.30            $2.10                      $0.00 1                   $3.40
                                                                  $0.65            $1.05 i                    $0.00 j                    $1.70 1
                                                                  $7.44           $12.02.                     $0.00                    $19.46 1
                                                                  $0.25            $0.41 ;                    $0.00                     $0.66 1
                                                                  $3.75            $6.07 3                    $0.00                      $9.82 1
                                                                 $25.42           $41.08                      $0.00                    $66.50        1
                         Subtotii                            $116.97          “£139.04                        $0.00                   $306.01 1
                        $25,988                              $222.41             $327.38 '                    $0.00                   $549791
                                                                 $54.16           $79.72                      $0.00 I                 $133.88 3
                                                                  $4.50            $6.62                      $0.00 1                  $11.12 ‘
                                                                  $2.00            $2.94                      $0.00                     $4.94 j
                                                                 $26.03           $38.31                      $0.00                    $64.34
                                                                  $0.84            $1.24                      $0.00 1                   $2.08 1
                                                                 $12.97           $19.09                      $0.00                    $32.06 1
                                                                 $87.70          $129.09                      $0.00                   $216.79 1
                         Subtot                              $4/10.61            $604.39 .                    $0.00                  81.015001
                        $37,538                              $312.97             $415.62                      $0.00                   $728.59 1
                                                                 $85.34          $113.33                      $0.00                   $198671
                                                                  $6.88            $9.14                      $0.00                    $16.02
                                                                  $2.76            $3.66                      $0.00                     $6.42
         _4L__Q\_                                                $40.75           $54.12                      $0.00                    $94.87f
                                                                  $1.33            $1.77                      $0.00                     $3.10 ~
                                                                 $20.19           $26.81 I                    $0.00 1                  $47.00;
                                                             $136.79             $181.65                      $0.00                   $318.44 1
                         Subtotals for 2006: . , V    4      $607.01          - ~$a01e1.0         ...         $0‘ 00                 $141311
                                                                                                                                       ’  '

                        $46,200                              $345.51             $409.09 1                    $0.00                   $754.60
                                                             $1 17.20            $138.76 1                    $0.00 1                 $255.961
                                                                  $9.28           $10.99 i                    $0.00 1                  $20271
                                                                  $4.29            $5.08                      $0.00                      $9.37 1
                                                                 $57.40           $67.96                      $0.00 1                 $125.361
1?;
                                    44 1                          $1.74            $2.06 1                    $0.00                      $3.80 1
                                                                                                   CERTIFIED DELINQUENT TAX STATEMENT DETAIL

                   "1                                                                                                                         x5 Co
                                                                                                                                        ‘.1
                                                                                                                                                 Eiiw xv‘
                                                                                                                                        ‘I.          1+
                                                                                                                                              TEXA9
                                                                                                                                 MIKE SULLIVAN
                                                                                                                   HARRIS COUNTY TAX ASSESSOR-COLLECTOR
                                                                                                                          1001 PRESTON AVE., SUITE 100
                                                                                                                             HOUSTON, TEXAS 77002



      Certiﬁed Owner:                                                                                                                                                Legal Description:
      COHEN JAY H                                                                                                                                                    LT 3 BLK 34
      1715 W ALABAMA ST OFC 2                                                                                                                                        WASHINGTON TERRACE
      HOUSTON, TX 77098-2807

                                                                                                                                                                      Legal Acres:           .1326
      Account N0;                                                                                                                                                    P?ll"C€l A(l(II‘€SSZ   3010 ALABAMA ST

      As of Date: 11/01/2013                                                         APPR. DIST#: 0611680340003                                                      Print Date:            11/01/2013              Printed By   LBCSOMOZA
      Cause No: 2013-16814                                                                                                                                           2013 Value:             $31,500
    Totals By Tax Unit                                                                              M _      _
                                                                                                                                                                           1
1                       Tax                                                                        Base                   Penalties                        Collection      1
‘                  Units                                                                       Tax Due                   & Interest                              Fees       L                       Total
,           _      ,__                                                                                     __i__
                          -A                                   .                               $1,293.59                  $1,592.09                              $0.00                       $2,885.68
                         40                                                                     $390.64                     $471.56                              $0.00                         $862.20
                         41                                                                      $31.05                      $37.67                              $0.00                          $68.72
                         42                                                                      $14.85                      $17.73                              $0.00                          $32.52 1
                                                                                                                                                                                               $418.52 1
         $1
                         43                                    ‘                                $189.80                     $228.72                              $0.00
                                                                                                  $5.98                       $7.24                              $0.00                           $13.22

1£“lI9£a_'. .- ...§91f‘.f‘..-..__1                                                              $632.32                     $762.92                              $0.00‘?‘ ‘_
                                                                                                                                               ..__...__.__._. ....$O‘00
                                                                                                                                                                                             __
                                                                                                                                                                                             en 524
                         4s                                    1                                 $92.47                     $1 1 1.72                                                          en 1. .» o\oP.
                                                                                                                                                                                              ;-‘N              G
                         61                                    T                                $635.59 1                   $766.69
                                                                                                                                         I
                                                                                                                                                                 $0.00         1             $1,402.28
    TOTAL AMOUNT DUE:                                                                          $2,653.97                  $3,233.42                              $0.00                       $5,887.39

            STATE OF TEXAS
            COUNTY OF HARRIS
            I, MIKE SULLIVAN, Tax Assessor-Collector in and for Harris County, Texas, do hereby certify this to be a
            true and correct copy of the records of the Harris County Tax Ofﬁce, for the tax year(s) indicated.

            Witness my hand this
                                ¢;u1tam|;,, .
                                                                                     15_        day of        M M . . /3
                                                                                                                     0

                                 c.0\~*~E¢r    "%
                                  ,........,_ 0,,                     €\\
                                                     ‘O


                                   Q,          *1’
                                                          ‘O
                                                                               MIKE SULLIVAN
                                                                             um“
                                                                               Tax Assessor-Collector
                                                                             " Harris County Texas

                                                                                      B ">22.
            RIF
             “Kl
                                            en
                                      % ‘RmscOv
                        *_“,. . .-‘~¢,__¢%%4 ‘nu nun‘.
                    Qg-‘“:‘W;
                          ‘5sE8s'$'‘-.‘
                                   ;@~21.-‘                        ’it
                                                                       I""'1’¥l|nu
                                                                      SEXY
                                                                     QII-
                                                                     6%
                                                                      *
                                                                                           y
                               ""¢:|a|u;1\1\“                                              Deputy




     I $8
                                                                                                                                                                                                                    Page     3   of   3
                                                                                CERTIFIED DELINQUENT TAX STATEMENT DETAIL
                          O


                                                                                                                        S Co
                                                                                                                            Q


                                                                                                                 ‘YZWH                =1»19‘

                                                                                                       MIKE SULLIVAN
                                                                                                                      Im   '==a=:Tn
                                                                                                                                 .
                                                                                                                                                                 5 COUNTY
                                                                                           HARRIS COUNTY TAX ASSESSOR-COLLECTOR
                                                                                                      1001 PRESTON AVE., sum; 100                                                       HIB           A
                                                                                                        HOUSTON, TEXAS 77002


    Certiﬁed Owner:                                                                                                                                    Legal Description:
    COHEN JAY H                                                                                                                                        LT 10 BLK 6
     I715 W ALABAMA ST OFC 3                                                                                                                           HOLMAN OUTLOT 65
    HOUSTON, TX 77098-2807

                                                                                                                                                       Legal Acres:          .1148
     Account N0;                                                                                                                                       Parcel Address:      2311 WHEELER ST

     As of Date:                 11/01/2013                             APPR. DIST#: 0192680000010                                                     Print Date:         11/01/2013    Printed By   LBCSOMOZA
     Cause No: 2013-16814 Suit                                                                                                                         2013 Value:           $37,500

                                                                                    Base
             1        Appraised                Tax                                  Ta!                 Penalties & =                  Collection 1                      Total
    Year‘                      Value           Units1                               D119                   Interest                            Fees 1
    I\) OO                       $32,500                1                      M"      $239179             $318.44 '                           $0.00 1                $558.23
                                                                                        $65.39               $86.84                            $0.00 1                $152.23
                                                                                         $5.26 1              $6.98                            $0.00 1                 $12.24
                                                                                         $2.11 1              $2. 80                           $0.00 1                   $4.91
                                                Jr-J>-I>-l> u)I\> —'O                   $31.22 1             $41 .46                           $0.00                   $72.68
                                                44                                       $1.04 1              $1.38                            $0.00 1                   $2.42
                                                48                                      $15.46               $20.53                            $0.00 1                 $35.99

                 ML
                 MM
                                                61                                     $104.81              $139.19                            $0.00 ,                $244.00
                          11      Subtotals for 2006:                                  $465.08              $617.62                            $0.00       $1,082.70 1
1 20071                          $25,000                1                              $101.21              $119.83 1                           $0.00 T ___ $221.04
                                                40                                         $34.34            $40.66                            $0.00                   $75.00
                                                41                                          $2.72             $3.22                            $0.001                   $5.94
                                                42                                          $1.26             $1.49                            $0.00.                   $2.75
                                                43                                         $16.81            $19.90                            $0.00 1                 $36.71
                                                44                                          $0.51             $0.61 1                          $0.00                    $1.121
                                                48                                          $8.09             $9.57                            $0.00 1                 $17.66 1
                                                61                                         $56.33            $66.69                            $0.00 1                $123.02
1:1                               Subtotals for 2007:                                  $221.27              $261.97            __M§9.~99
                                                                                                                                     $010.6.                  W 948%1
‘ 2008                         ‘“$3                       $30,000                 1                       WTT$11M58.6M8MM            $142. 17 TMTiMWvi$0i‘00                                   $300.85 1
                 MM                             40                                         $53.81            $48.21           $0.00                                   $102.021
1                1                              41                                          $4.01 1           $3.60           $0.00                                     $7.61
                                                    -I>~I\)                                 $2.24             $2.01           $0.00                                     $4.25
1                                          ‘431                                            $26361            $23.62           $0.00 A                                  $49.98
                 1                         1    44                                          $0.83’            $0.74           $0.00                                     $1 .57

1.88
                                                                               CERTIFIED DELINQUENT TAX STATEMENT DETAIL

                                                                                                                      Q35 coo

                                                                                                                 1»
                                                                                                                       €__>
                                                                                                                      rEX As            MM
                                                                                                                                        Mi
                                                                                                        MIKE SULLIVAN
                                                                                          HARRIS COUNTY TAX ASSESSOR-COLLECTOR
                                                                                                 I001 PRESTON AVE., SUITE 100
                                                                                                     HOUSTON, TEXAS 77002


    Certiﬁed Owner:                                                                                                                          Legal Description:
    COHEN JAY H                                                                                                                              LT 10 BLK 6
    1715 W ALABAMA ST OFC 3                                                                                                                  HOLMAN OUTLOT 65
    HOUSTON, TX 77098-2807

                                                                                                                                             Legal Acres:         .1148
    Account No: 019-268-000-0010                                                                                                             Parcel Address:     2311 WHEELER ST
    AS Of D8801     11/01/2013                                         APPR. DIST#! 0192680000010                                            Print Date:         11/01/2013   Printed By: LBCSOMOZA
     Cause No: 2013-16814 Suit                                                                                                               2013 Value:          $37,500
                                                                                   Base                                1                                               1
               Appraised          TEX                                              T1“                   Penalties &            Collection                     Total 1
    Year        Value             Units;                                           DI"?                     [um-¢§| 1                 Fggs                           1
    2009        “Mm                                                                       $12.65             $11.34;                 $0.00                   $23.99
                                   Ct-l> >—IOO                                            $87.63.            $78.52 1                $0.00                  $166.15

                                                                                      $346.21               $310.21                  $0.00                  $656.42
 20111              $32,500         1                                                     $28.94.            $21.76                  $0.00                   $50.70
1 1                                40                                                      $9.70              $7.29                  $0.00                   $16.99
                              1                                                            $0.73              $0.55                  $0.00                     $1.28
                              1                                                            $0.511             $0.38 I                $0.00                     $0.89
                                                                                           $4.80              $3.61                  $0.00                     $8.41
                                                                                           $0.17              $0.13                  $0.00                     $0.30
                                                                                           $2.30              $1.73 I                $0.00                     $4.03
                                   O\-l'>~J>-li =~ —-o J>wM—-
                                                                   1                      $15.96             $12.00 -                $0.00                   $27.96
                                                                                          $63.11             $47.45                 $0.00                   $110.56 1
    20111           $32,500                   1                                           $28921             $17.58                  $0.00                   $46.50
                                                                                           $9.781             $5.95                  $0.00                   $15.73
                                                                                           $0.701             $0.43                  $0.00                     $1.13
                                       -l>-l>-l\k)—*O                                      $0.461             $0.28                  $0.00                     $0.74
1                                  43                                                      $4.801‘            $2.92 1                $0.00                     $7.72
1                                  44                              1                       $0.171             $0.111                 $0.00                    $0.28
1
1                                  48                                                      $2.43 1            $1.48 1                $0.00                    $3.91
                                   61                              1                      $15.971             $9.71 1                $0.00                   $25.68 1
    1M               Subtotals §§f12l_)_11__1f__                                          $63-23     ____1 _ $38.46                 $0.00                   $101.69
‘ 20121             $37,500 1 1                                                       $250831               $116381                  $0.00                  $367.21
1          ‘                  . 40                                                     $86791                $40.27 1                $0.00                  $127.06
1                               41                                                      $6.091                $2.83 1                $0.00                    $8.92
                              1 42                                 1
                                                                                        $4.23 1               $1.96                  $0.00                    $6.19 1
           1                    43                                                        $39.50;            $18.33 :                $0.001                  $57.83 1
1                               44                                                         $1.431             $0.66 .                $0.00                    $2.09 1
1          1                       48                                                     $21,071             $9.78                  $0.00                   $30.85
1          1                       61                                                 $138511                $64.27 1                $0.00                  $202.78
                                                                                                                                      .4»      '   '
                1    8681666 161~z012=                                                $546.45 "                                                         .$802.9s~1
               TOTAL AMOUNT DUE:                                                    $2,053.55              $1,890.24                 $0.00                 $3,943.79




1.88
                                                                                                                                                                              Page   2   of   4
                                                         CERTIFIED DELINQUENT TAX STATEMENT DETAIL

            *’                                                                                                                   t
                                                                        CERTIFIED DELINQUENT TAX STATEMENT DETAIL
 J
                                                                                                    <2-‘S Co

                                                                                                    E-ii ﬁg!   it-IL
                                                                                                      TEX A5
                                                                                                 MIKE SULLIVAN
                                                                                HARRIS COUNTY TAX ASSESSOR-COLLECTOR
                                                                                       1001 PRESTON AVE., SUITE 100
                                                                                          HOUSTON, TEXAS 77002


Certiﬁed Owner:                                                                                                        Legal Description:
COHEN JAYH                                                                                                             LT 10 BLK6
1715 W ALABAMA ST OFC 3                                                                                                HOLMAN OUTLOT 65
HOUSTON, TX 77098-2807

                                                                                                                       Legal Acres:         .1148
Account N0;                                                                                                            Parcel Address:      2311 WHEELER ST
As of Date:                   11/01/2013                       APPR. DIST#: 0192680000010                              Print
                                                                                                                         '   Date:       11/01/2013     Printed By   LBCSOMOZA
Cause No: 2013-16814 Suit                                                                                              2013 Value:          $37,500

  STATE OF TEXAS
  COUNTY OF HARRIS
  L MIKE SULLIVAN, Tax Assessor-Collector in and for Harris C ounty, Texas, do hereby certify this to be a
  true and correct copy of the records of the Harris County Tax Ofﬁce, for the tax year(s) indicated.

  Witness my hand this                                                day of         V      20
        §'g\\IlIl§I~ilg"
                      offfgf-_§¢rof';">
  an            . . §; a  Q,-‘1’                               MIKE SULLIVAN
                                                               Tax Assessor-Collector


                                                                               §
                                                               Harris County Texas
     “ggﬂll t                  m                    Q
                                                    1---
                                            ~"'-. . .-""Q
                §§§.§€§""1i*'éi =J"d6““§‘I" 'a|§;:i 1'\n\“ ‘
            sf:-+¢,'  C‘.‘            Y
                                      u.‘
                                                               W ‘<
                    "Inmnm\\\“                                   D¢P"tY




                                                                                                                                                        Page    4
                        1                                                     CERTIFIED DELINQUENT TAX STATEMENT DETAIL
          4'
                                                                                                               <315 Co0

                                                                                                                                       4-113‘
                                                                                                                                  to
                                                                                                                   1 /77. 1 ><
                                                                                                        MIKE SULLIVAN
                                                                                                                            ~ 1
                                                                                                                             1*                                                              COUNTY
                                                                                          HARRIS COUNTY TAX ASSESSOR-COLLECTOR
                                                                                                 1001 PRESTON AVE. SUITE 100
                                                                                                    HOUSTON, TEXAS 77002                                                                 lB           A


      Certiﬁed Owner:                                                                                                                                   Legal Description:
      COHEN JAY H                                                                                                                                       LTS 9 & 10 BLK1
      1715 W ALABAMA ST OFC 3                                                                                                                           SMITH FURNITURE co SEC 2
      HOUSTON, TX 77098-2807

                                                                                                                                                        Legal Acres:         .1435
      Accgunt N9;                                                                                                                                       Parcel Address:      3506 NAGLE ST
          AS of Date:           11/01/2013                            APPR. DIST#: 0192030010009                                                        Print Date:         11/01/2013   Printed By   LBCSOMOZA
          Cause No: 2013-16814 Suit                                                                                                                     2013 Value;          $50,000
                                                                                   Base
                            Appraised      Tax                                     TKX               Penalties &                        Collection                        Total 1
    Year                     Value         Unigs                                   Due                  Interest                              Fees 1
      2006                      $34,375            1 1                                $184.46            $244.96                                $0.00 1                $429.42
                                             40 1                                      $50.30             $66.80                                $0.00 1                $117.10
                                                                1                       $4.05              $5.32                                $0.00 1                   $9.43
                                                                1                       $1.63              $2.16 I                              $0.001                    $3.79
                                             Jr-l>-I> u:I\>~—- 1                       $24.02             $31.90                                $0.00 »                 $55.92
                                             44 1                                       $0.78              $1.03                                $0.00 1                   $1.81
                                             48                                        $11.90             $15.81                                $0.001                  $27.71
                                             61 1                                         $80.63         $107.07                                $0.00 1                $187.70
    4;:
                       ii         Siggtgtals for 2006:                                $357.77            $475.11                                $0.00                  $832.88
     IO C) O           T $34,250              1 1                                     $143.14            $169.47                                $0.001                 $312.61
                                             40                                        $48.55             $57.48                                $0.00 1                $106.03
                                             41 1                                       $3.84              $4.55                                 $0.00                   $8.39
                                             42 1                                          $1.78,          $2.1 1                                $0.00 1                 $3.89
                                             43                                           $23.781         $28.16                                 $0.00 1                $51.94
                                                                                           $0.721          $0.85                                 $0.00                   $1.57
                                                                                          $11.441         $13.54                                 $0.00 1                $24.98
                MMMM
                                             O\-l>-|=~ -100-Ii-   I                       $79.66?         $94.32                                 $0.00 1               $173.98
                                 Subtotals for 2007:                                  $312.91       M_1A1_$370.48                               $0.00                  $63339
               41               $31,"25'0'1'“'“ 1 1                                   $107941            $1 12.26                                $0.00 1               $220.20
                1
                                             40                                        $36.321            $37.77 i                               $0.00 1                $74.09
1                                          . 41                                         $2.881             $3.00                                 $0.00 1                 $5.88
1                                         11 42                                         $1.66              $1.72                                 $0.00                   $3.38
                                           1 43                                        $17.93             $18.65                                 $0.00 1                $36.58
                                             44                                         $0.54              $0.56                                 $0.00 1                 $1.10
                                             48 1                                       $8.62              $8.96                                $0.00 j                 $17.58 1
                                             61 I                                      $59.60             $61.98                                $0.00                  $121.58 1
                               " ' Subtotals for 2008:                         1      $235.49 W                                                                   $4 3911
                                                                                                                                      .-.-.....L.____._..........I§F‘~
                                                                                                                              _;.;.1;.;aa%.“i"“‘$°' °°   ‘
     20091                      $43,750; 1 Wii i i i i MM                             $252541            $226.27                              $0.00               $478.81 1
                                        1 40                                              $85631          $76.73                              $0.00 1             $162.36,
                                        ‘ 41                                               $6.381          $5.72 -                            $0.001               $12.10
                                          42 1                                             $3.571          $3.20                              $0.00 1               $6.77
                                          43 1                                            $41951          $37.59                             $0.00 1               $79.54 1
                                          44                                               $1.321          $1.19                                $0.00 1                  $2.51

1.88
                                                                                                                                                                                             Page1of4
                            ..   .. .__.._.W....4- _......._._.Ls......LM_......                 _   ...........».....__2 ,..      ._._._E‘_4..._ > _..._....._..._._.         . . ...,..._...w1\.-~ »»- »      -=»   4»-   ~~»   ~




                                                                                   CERTIFIED DELINQUENT TAX STATEMENT DETAIL

     ‘                                                                                                                                     x5 Co0
                                                                                                                                      wig,          .-
                                                                                                                                      ‘1                    =811>“
                                                                                                                                           PEXP-9
                                                                                                            MIKE SULLIVAN
                                                                                              HARRIS COUNTY TAX ASSESSOR-COLLECTOR
                                                                                                     1001 PRESTON AVE., SUITE 100
                                                                                                        HOUSTON, TEXAS 77002


    Certiﬁed Owner:                                                                                                                                                               Legal Description:
    COHEN JAYH                                                                                                                                                                    LTS9& 10 BLK1
    1715 W ALABAMA ST OFC 3                                                                                                                                                       SMITH FURNITURE co SEC 2
    HOUSTON, TX 77098-2807

                                                                                                                                                                                  Legal Acres :                     .1435
    Accgunt N0;                                                                                                                                                                   Parcel Address:                   3506 NAGLE ST
    As of Date:       11/01/2013                                           APPR. DIST#:0192030010009                                                                              Print Date:                   11/01/2013               Printed By: LBCSOMOZA
     Cause No: 2013-16814 Suit                                                                                                                                                    2013 Value:                       $50,000

                                                                                       Base            1



1.1
1
    Year
               Appraised
                  Value
                                     Tax
                                 1Units1
                                 1 48 1
                                 1 61
                                                                                       TRX
                                                                                       D119
                                                                                         I $20.13
                                                                                          $139.45
                                                                                                       1              Penalties &
                                                                                                                         Interest
                                                                                                                                 $18.04
                                                                                                                                $124.95
                                                                                                                                                             Collection
                                                                                                                                                                   Fees
                                                                                                                                                                       $0.00 1
                                                                                                                                                                       $0.00 1
                                                                                                                                                                                                            Tota


                                                                                                                                                                                                          $38.17 1
                                                                                                                                                                                                        $264.40


12010;
                 Q     SubtotaIs&f.or 2009:
                      $45,313i 1
                                                                                          $550.97
                                                                                              $18.08
                                                                                                                                $493.69
                                                                                                                                 $13.60
                                                                                                                                                                     $0.00
                                                                                                                                                                       $0.00 1
                                                                                                                                                                                                _   *1~9~259§J
                                                                                                                                                                                                       $31.68
                                 140                                                           $6.07                              $4.56                                $0.00                              $10.63
                                                                       1                       $0.45                              $0.34                                $0.00                               $0.79
                                                                       *                       $0.33                              $0.25                                $0.00 1                             $0.58
                                                                       1                       $3.00                              $2.26                                $0.00                               $5.26 1
                                 1                                                             $0.10                              $0.08                                $0.00 1                             $0.18 1
                                                                                               $1.45                              $1.09                                $0.00 1                             $2.54
                                     O5-|>-I>J>~J>-I>   - o -l>w|\>-                           $9.98                              $7.50                                $0.00 1                            $17.48
                    “ , I sub¢»:ar§’f6é2010=
            ..__._.';'.' Wk
                                                                                              $39.46                             $29.68                               $0.00                               $69.14
1 201111“             $45,313‘ 1                                                              $18.09                             $1 1.00                               $0.00                              $29.09
                              1 40                                                             $6.11                              $3.72                                $0.00 .                             $9.83
                                41                                                             $0.441                             $0.27                                $0.00 1                             $0.71
                                42 1                                                           $0.29                              $0.18                                $0.00 1                             $0.47
                                43 j                                                           $3.00                              $1.82                                $0.00                               $4.82
                                44;                                                            $0.101                             $0.06                                $0.00                               $0.16 1
                                48 1                                                           $1.51                              $0.91                                $0.00                               $2.42
                                61 ‘I                                                          $9.99                              $6.08                                $0.00                              $16.07
                       Subtotals for 2011:                                                    $39.53                 ' 9         $24.04                              $0.00                  I             $63.57 1
12012“                $56,250       1                                                     $467.71                               $217.02                                $0.00                         A$68'4i'7'3i1
1                                  40 .                                                   $161.83                                $75.09                                $0.00                          $236.92
1                                ‘ 41 1                                                       $11.36                              $5.27                                $0.00                           $16.63 1
                                   42 1                                                     $7.89                                 $3.67 1                              $0.00                           $1 1.56 1
                                   43                                                      $73661                                $34.18 1                              $0.00                          $107.84
                                   44                                                       $2.671                                $1.24;                               $0.00                            $3.91 1
                                   48                                                      $39.29;                               $18.23                                $0.00                           $57.52 1
                                                                                                       1
                                   61                                                     $258281                               $119841                                                                $378.12 1
1. _.                                                                                                                                                                  $0.00

               . -»    Subtotals for 2012:                                              114022-69                                              .;        ;"»i1‘\>?3°;:\”US$0.00                     $1,497.23
              TOTAL AMOUNT DUE:                                                         $2,558.82                           $2,112.44                                  $0.00                        $4,671.26




1.88
                                                                                                                                                                                                                                         Page   2
                                                       CERTIFIED DELINQUENT TAX STATEMENT DETAIL

                                                                                                  x9 Co
                                                                                           42>            QQ
                                                                                           W              L
                                                                                                          A
                                                                                           1'.’           1»
                                                                                            g
                                                                                            EX 7 6*
                                                                                MIKE SULLIVAN
                                                                  HARRIS COUNTY TAX ASSESSOR-COLLECTOR
                                                                         1001 PRESTON AVE., SUITE 100
                                                                            HOUSTON, TEXAS 77002


     Certiﬁed Owner:                                                                                                   Legal Description:
     COHEN JAY H                                                                                                       LTS 9& 10 BLK1
     1715 W ALABAMA ST OFC 3                                                                                           SMITH FURNITURE co SEC 2
     HOUSTON, TX 77098-2807

                                                                                                                       Legal Acres:         .1435
      Account N0;                                                                                                      Parcel Address:      3506 NAGLE ST
      AS of Date:        11/01/2013        APPR. DIST#: 0192030010009                                                  Print Date:       11/01/2013     Printed By     LBCSOMOZA
      Cause N0: 2013-16814 Suit                                                                                        2013 Value:          $50,000



     Tax Unit Codes:
           1      Houston I.S.D.      40    Harris County           41   Harris County Flood Control Dist         42      Port of Houston Authority
          43      Harris County Hospital District       44    Harris County Dept. of Education            48    Houston Community College System        61      City of Houston

      IF YOU ARE 65 YEARS OF AGE OR OLDER OR ARE DISABLED AND THE PROPERTY DESCRIBED IN THIS DOCUMENT IS YOUR RESIDENCE HOMESTEAD,
      YOU SHOULD CONTACT THE APPRAISAL DISTRICT REGARDING ANY ENTITLEMENT YOU MA Y HA VE TO A POSTPONEMENT IN THE PA YMENT OF THESE
      TAXES.



                          Partial Statement: Other Years and Tax Units
                                                                   ' may be due
    T_o_t_als By Tax Unit

               Tax                                  Base                      Penalties                        Collection
               Units                            Tax Due                      & Interest                              Fees .                     Total
                                                                                                                 .
‘                l                              $1,191.96                        $994.58                            $0.00                   $2,186.54
1               40                                  $394.81                     $322.15                          $0.00                       $716.96
                41                                   $29.40                       $24.53                         $0.00                        $53.93
                42                                   $17.15                       $13.29                         $0.00                        $30.44
                43                                  $187.34                     $154.56                          $0.00                       $341.90
                                                              1
                44                                    $6.23   ;                    $5.01                         $0.00                        $11.24

1 CW:1:ota1A _i0— 44                                $634.93*§_ My                $519.54                         $0.00                      $1,154.47
           4s                                        $94.34 1                     $76.58                         $0.00                       $170.92
           61                                       $637.59 1                   $521.74                          $0.00                      $1,159.33
    TOTAL AMOUNT DUE:                           $2,558.82                      $2,112.44                         $0.00                      $4,671.26




    188                                                                                                                                                     a      3
                        ,                                                                 CERTIFIED DELINQUENT TAX STATEMENT DETAIL
 I‘




                                                                                                               “.453,   1'7. ._   *AB‘
                                                                                                                   IToEX ‘Ts<9
                                                                                                               MIKE SULLIVAN
                                                                                                 HARRIS COUNTY TAX ASSESSOR-COLLECTOR
                                                                                                        1001 PRESTON AVE., SUITE 100
                                                                                                           HOUSTON, TEXAS 77002


Certiﬁed Owner:                                                                                                                          Legal Description:
COHEN JAYH                                                                                                                               LTS9& 10 BLK1
1715 W ALABAMA ST OFC 3                                                                                                                  SMITH FURNITURE CO SEC 2
HOUSTON, TX 77098-2807

                                                                                                                                         Legal Acres:      . 1435
Account N0;                                                                                                                              ParcelAddress:   3506 NAGLE ST
As of Date:                 11/01/2013                                         APPR. DIST#: 0192030010009                                Print Date:      11/01/2013    Printed By: LBCSOMOZA
Cause No : 2013-16814 Suit                                                                                                               2013 Value:          $50,000

      STATE OF TEXAS
      COUNTY OF HARRIS
      I, MIKE SULLIVAN, Tax Assessor-Collector in and for Harris County, Texas, do hereby certify this to be a
      true and correct copy of the records of the Harris County Tax Ofﬁce, for the tax year(s) indicated.

      Witness my hand this                                                              day of         V    20_/3
            . ;m|nam,,%
       f“=<>.es1»
                                       -.,_ _ _ _ _,-
          o #25-I-E353?
       “g\ iIl I§u~
          #*
                      %"lr£ﬁ:ﬁ33u\"3\
                                                        'I‘!)""ﬁ?.ﬁ?‘:\\\\¢“
                                                                               cu   y
                                                                                    Deputy




                                                                                                                                                                        Page   4   of   4
                                                                                                                          HARRIS COUNTY
                                                                                                                            EXHIBIT ﬁg,
                                                                            SUIT N0. 2013-16814

MIDTOWN MANAGEMENT DISTRICT                                                                                           IN THE DISTRICT COURT

                      I I §.I.5.i£,\.;_,,
                    L1,,»           1.1

        \ I‘-3’,_'"\
       \ ’.
           / _,..{,.,‘T           ~..,1‘ '-\§
                                          5 “~79,--.
     0'7‘ 7*./Q - P» .            .          .,_ ,,¢ '-r;_
                                                       \'_
                                                I. ,~ .‘.
                          1'          . - ~\.~..
  ff./‘,1"-»I
        ,                ._....,....-L      -"I/'1~
                          ..         It          II 1.;
   2.’          >',!~;-3‘r;i'I"
                        i!I         'i



H CAD-.                                                  O19-190-000-0006

Lien Numbers.'                                                    1 H - 0150250 21
                                                         H-01000143,


I, Larry Carroll , Division Manager with the City of Houston, Texas, Department 0fNeighborho ods,
Inspections and Public Service, ce rtify that this is a true and correct copy of the original record of the
City of Houston, electronically or hard opy, as it appears on this date.
Witness my ofﬁcial hand and seal 0M                                   .
the City of Houston, this                                           1   3




Larry Car     Divis|‘on Man er I
Departm     of Neighborhoo ,lnsp ections and Public Service
City of Houston, Texas


ln acco rdance with Texas Government Code 406.013, electronically transmitted authenticated
documents are valid.
                                        CITY OF HOUSTON
                           C/O LINEBARGER GOGGAN BLAIR 8| SAMPSON, LLP
                                          P.O. BOX 1586
                                        HOUSTON, TX 77251
                                          (713) 844-3573



OWNER NAME AND ADDRESS
COHEN JAY H                                                               ¢AD NUMBER; 019-190-000-oooe
1715 W ALABAMA ST OFC 2                                              DATE OF NOTICE: 11/or/2013
HOUSTON. TX 77098-2807                                            PAYMENT nus DATE: 11/so/2013

PROPERTY LOCATION:
O STUART ST
                                                    PRINCIPAL AMOUNT OWED:                     1,519.69
PROPERTY LEGAL DESCRIPTION:                         PRINCIPAL AMOUNT DUE:                      1,519.69


                                                    OTHER CHARGES DUE:                           169.16
                                                    TOTAL DUE IF PAID BY 11/30/2013            3,171.42

LIST OF LIENS:                                      TOTAL LIENS:                                      2
   H-010001431: 1,403.37
   H-015025021: 1,768.05




                                Return bottom portion with your payment
CAD #                                                           TOTAL DUE IF PAID BY
019-190-O00-0006                                                11/30/201 3                    3,171.42
                                                                12/31/201 3                    3,1 86.61
                                                                01/31/2014                     3,201.80

                                                   AMOUNT OF CHECK:
DO NOT SEND CASH:
MAKE CHECKS PAYABLE TO:


CITY OF HOUSTON                                                  COHEN JAY H
C/O LINEBARGER GOGGAN BLAIR & SAMPSON, LLP                       1715 W ALABAMA ST OFC 2
P. O. BOX 1586                                                   HOUSTON, TX 77098-2807
HOUSTON, TEXAS 77251
ATTENTION: LIEN DEPT.
                                                             4

1    STATE OF TEXAS   )
                      )
2    COUNTY OF HARRIS )

3

4         I, Darlene Stein, Official Court Reporter in and for

5    the 133rd District Court of Harris, State of Texas, do

6    hereby certify that the following exhibits constitute

7    true and complete duplicates of the original exhibits,

8    excluding physical evidence, offered into evidence during

9    the Trial in the above-entitled and numbered cause as set

10   out herein before the Honorable Jaclanel McFarland, Judge

11   of the 133rd District Court of Harris County, State of

12   Texas, and a hearing held on November 15, 2013.

13        I further certify that the total cost for the

14   preparation of the Reporter's Record is $131.00 and was

15   paid by Mr. George F. May.

16        WITNESS MY OFFICIAL HAND on this 28th day of

17   January, 2015.

18                            /s/Darlene Stein
                              Darlene Stein, CSR
19                            Texas CSR 2557
                              Official Court Reporter
20                            133rd District Court
                              Harris County, Texas
21                            201 Caroline
                              Houston, Texas 77002
22                            Telephone: (713) 368-6204
                              Expiration: 12/31/2016
23

24

25

                          DARLENE STEIN